DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  the limitation “receive” before overlap should be change to --receiver--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esslinger (US 20060042311), hereinafter referred to as Esslinger, in view of Cowans et al. (US 20020029877), hereinafter referred to as Cowans, in view of Kadle et al. (US 20120210746), hereinafter referred to as Kadle.

Re claim 1 and 8, Esslinger teaches a heat pump comprising:
an outdoor unit (165) which includes:
a receiver (e.g. 170) fluidically coupled to a compressor (15);
a subcooler (e.g. 12) provided in a liquid refrigerant path of a refrigerant flow downstream of the receiver (see Fig 2);
an accumulator (e.g. 60) provided in an intake path of the compressor (15; see suction line in Fig 2); and
an oil separator (e.g. 35) provided in a discharge path of the compressor (15; see discharge line in Fig 2),
wherein: the subcooler comprises a plate type heat exchanger (e.g. ¶ 19)
Esslinger does not explicitly teach the limitation of the subcooler is adjacent to the receiver in a planar view such that a horizontal plane extends through the subcooler and the receiver; the subcooler and the receiver are arranged such that the subcooler and the receiver overlap in a vertical direction.
However, Kadle teaches the limitation of a heat pump comprising a subcooler (106) and a receiver (104) are arranged such that the subcooler and the receiver overlap in a vertical direction (see Fig 4 the examiner notes that in a vertical direction the subcooler and the receiver overlap); the subcooler is adjacent to the receiver in a planar view such that a horizontal plane extends through the subcooler and the receiver (see Fig 4).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Esslinger and configured the subcooler is adjacent to the receiver in a planar view such that a horizontal plane extends through the subcooler and the receiver; the subcooler and the receiver are arranged such that the subcooler and the receiver overlap in a vertical direction, as taught by Kadle, in order to have a more compact system (see Kadle ¶ 29), since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).

Re claim 2-3, Esslinger, as modified, teaches the heat pump according to claim 1. Esslinger, as modified, does not explicitly teach the limitation of wherein the accumulator is positioned between the compressor and the subcooler in the planar view and wherein the accumulator is located between the compressor and the subcooler in a width direction of the outdoor unit in the planar view. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to wherein the accumulator is positioned between the compressor and the subcooler in the planar view and wherein the accumulator is located between the compressor and the subcooler in a width direction of the outdoor unit in the planar view, for the purpose of making the system more compact, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)

Re claim 4, Esslinger, as modified, teaches the heat pump according to claim 1. Esslinger, as modified, does not explicitly teach the limitation of wherein the oil separator is positioned between the receiver and the compressor in the planar view.
However, Cowans teaches the limitation of a heat pump wherein an oil separator (125) is positioned between a receiver (123) and a compressor (14) in the planar view (see Fig 7, if seen from a top view the oil separator between the receiver and the compressor in a planar view).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Esslinger and integrated wherein the oil separator is positioned between the receiver and the compressor in the planar view, as taught by Cowans, in order to have a more compact system (see Okuda ¶ 7), since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).

Re claim 5, Esslinger, as modified, teaches the heat pump according to claim 1. Cowans further teaches the limitation of further comprising: a housing (140); and wherein a compressor (14), a receiver (123), a subcooler (120), an accumulator (122), and an oil separator (125) are disposed within the housing (see Fig 4 and 7).

Re claim 6, Esslinger, as modified, teaches the heat pump according to claim 1. Esslinger further teaches the limitation of wherein: the accumulator is provided downstream from the compressor in a flow path; and the oil separator is provided upstream from the compressor in the flow path (see Fig 2, where the accumulator, the compressor and oil separator are arranged as same as applicants arrangement).

Re claim 7, Esslinger, as modified, teaches the heat pump according to claim 1. Cowans further teaches the limitation of wherein an accumulator (122), an oil separator (125), and a receiver (123) are arranged in an L shape in the planar view (see Fig 7, if seen from a top view the accumulator, the oil separator, and the receiver are arranged in an L shape the planar view).

Re claim 9, Esslinger, as modified, teaches the heat pump according to claim 8. Esslinger further teaches the limitation of the compressor; and wherein the accumulator is interposed between the compressor and the subcooler (see Fig 2).

Re claim 10, Esslinger, as modified, teaches the heat pump according to claim 9. Cowans further teaches the limitation of wherein: a first vertical plane (see Fig 4 plane at an angle intersecting the subcoller, the accumulator and the compressor; the examiner notes that vertical is a matter of perspective and that the plane extending through the compressor and the subcooler can be considered as vertical depending from the point of view) extends between the compressor and the subcooler; and the accumulator is disposed along the first vertical plane between the compressor and the subcooler. 


    PNG
    media_image1.png
    783
    808
    media_image1.png
    Greyscale
Re claim 11, Esslinger, as modified, teaches the heat pump according to claim 10. Cowans further teaches the limitation of wherein: a second vertical plane extends between the subcooler and the receiver; and the second vertical plane is perpendicular to the first vertical plane (see Fig below; the examiner notes that vertical is a matter of perspective and that the plane extending through the compressor and the subcooler can be considered as vertical depending from the point of view).


Re claim 12, Esslinger, as modified, teaches the heat pump according to claim 8. Esslinger further teaches the limitation of wherein the oil separator is interposed between the compressor and the receiver (see Fig 2).

Re claim 13, Esslinger, as modified, teaches the heat pump according to claim 8. Esslinger further teaches the limitation of a first plane extends between the compressor and the receiver; and the oil separator is disposed along the first plane between the compressor and the subcooler (see Fig 4).

Re claim 14, Esslinger, as modified, teaches the heat pump according to claim 8. Esslinger further teaches the limitation of wherein: a second plane extends between the accumulator and the oil separator; and the second plane is perpendicular to the first plane (see Fig 4).

Re claim 15, Esslinger, as modified, teaches the heat pump according to claim 8. Cowans further teaches the limitation of further comprising: a housing (140); and wherein a compressor (14), a receiver (123), a subcooler (120), an accumulator (122), and an oil separator (125) are disposed within the housing (see Fig 4 and 7).

Re claim 16, Esslinger, as modified, teaches the heat pump according to claim 1. Esslinger further teaches the limitation of wherein: the accumulator is provided downstream from the compressor in a liquid flow path; and the oil separator is provided upstream from the compressor in the liquid flow path (see Fig 2, where the accumulator, the compressor and oil separator are arranged as same as applicants arrangement).

Re claim 17, Esslinger, as modified, teaches the heat pump according to claim 1. Cowans further teaches the limitation of wherein an accumulator (122), an oil separator (125), and a receiver (123) are arranged in an L shape in the planar view (see Fig 7, if seen from a top view the accumulator, the oil separator, and the receiver are arranged in an L shape the planar view).

Re claim 18, Esslinger, as modified, teaches the heat pump according to claim 17. Esslinger, as modified, does not explicitly teach the limitation of wherein the accumulator, the subcooler, and the receiver are arranged in an L shape in the planar view. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to wherein the accumulator, the subcooler, and the receiver are arranged in an L shape in the planar view, for the purpose of making the system more compact, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)

Re claim 19-20, Esslinger, as modified, teaches the heat pump according to claim 1 and 8. Kadle further teaches the limitation of wherein the planar view is defined as a field from above the outdoor unit while the outdoor unit is in a usage state on a second horizontal plane, and wherein the horizontal plane is parallel with the second horizontal plane (see Fig 4); a top surface of the receiver is positioned above a top surface of the subcooler; and the top surface of the subcooler is positioned above a bottom surface of the receiver (see Fig 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        4/9/2022